2022 IL App (2d) 210032-U
                                        No. 2-21-0032
                                   Order filed April 29, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of McHenry County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) Nos. 19-DT-642
                                       )       19-TR-29132
                                       )
BRYAN J. BLAZEK,                       ) Honorable
                                       ) Mark R. Gerhardt,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices Zenoff and Jorgensen concurred in the judgment.

                                           ORDER

¶1     Held: The evidence was sufficient to convict defendant of driving under the influence of
             alcohol. Defendant’s challenges to two pretrial rulings are forfeited. Affirmed.

¶2     A jury convicted defendant, Bryan J. Blazek, of driving under the influence of alcohol

(DUI), a Class A misdemeanor (625 ILCS ILCS 5/11-501(A)(2) (West 2018)) and improper lane

usage. The trial court sentenced defendant to 60 days in jail, one year of conditional discharge,

$1000 in fines plus assessments, completion of a DUI evaluation, and one victim impact panel.
2022 IL App (2d) 210032-U


¶3     On appeal, defendant argues that the evidence was insufficient to support his conviction

for DUI. Defendant also challenges two of the trial court’s pretrial rulings: (1) the denial of

defendant’s motion to quash arrest and suppress the evidence; and (2) the granting of the State’s

motion in limine. We reject defendant’s sufficiency argument on the merits, and we determine

that defendant’s latter two arguments are forfeited. Accordingly, we affirm.

¶4                                       I. BACKGROUND

¶5     In the early morning hours of October 1, 2019, Lieutenant William Lutz initiated a traffic

stop after observing defendant, then age 37, move abruptly toward the center of the roadway and,

also, drive on the shoulder of the road. Lutz called two officers for back up, questioned defendant,

and, ultimately, arrested defendant for DUI and for improper lane usage.

 ¶6                                      A. Pretrial Rulings

¶7     On March 5, 2020, defendant, represented by counsel, filed what is listed on the docket

sheet as “MOTION-QUASH ARREST/SUPPRESS EVIDENCE.” However, the heading of the

document filed that date reads “MOTION TO SUPPRESS STATEMENTS PURSUANT TO 725

ILCS 5/114-11.” Indeed, in substance, the motion was a motion to suppress statements pursuant

to section 114-11 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/114-11) (West

2018) (allowing a defendant to move to suppress a confession that was not voluntarily given). At

issue were several incriminating statements made by defendant to Lutz during the traffic stop,

including that he felt “buzzed” and that, after driving for a bit, he pulled into a parking lot because

he believed he had too much to drink. Defendant argued that the “ordinary” traffic stop had

progressed to his placement in custody, and thus, Lutz’s failure to issue a Miranda warning

rendered his statements involuntary. See Miranda v. Arizona, 384 U.S. 436 (1966). The trial court

disagreed. The court watched the 20-minute video of the stop, and it found that defendant was not



                                                 -2-
2022 IL App (2d) 210032-U


in custody until approximately 18 minutes into the stop. At that point, defendant refused Lutz’s

final offer to perform a field sobriety test and Lutz responded by informing defendant that he was

under arrest. Lutz did, very shortly thereafter, read defendant his Miranda rights. However, in

the interim, defendant made one statement concerning his past DUI convictions. The court ordered

that statement suppressed, with the State to mute that portion of the video.

¶8     Later, the trial court ruled that, separate from the Miranda issue, two additional 20-second

portions of the 20-minute video would be muted. In these earlier segments, defendant also

volunteered information concerning past DUI and traffic offenses. The court deemed these

segments more prejudicial than probative. The State objected to the muting of one of these

statements, arguing that the statement was probative not for its content but for defendant’s

demeanor when making it. The court disagreed, stating: “I do appreciate the argument ***, but I

don’t hear any slurring, mumbling, bumbling, stumbling, or anything else [that would be]

probative as to the [instant] DUI[.] So we will use the muted version of those two brief segments.”

¶9     Finally, the trial court ruled on several motions in limine. Relevant here, the State sought

to bar the defense from eliciting testimony on metabolization and/or absorption of alcohol without

expert testimony. The court granted the motion, responding as follows to the parties’ concerns:

               “THE STATE: And the third [motion] is to bar any testimony, questioning, or

       argument on metabolization or absorption of alcohol without expert testimony. I don’t

       anticipate this coming up, however, it is something I included in the motion.

               THE DEFENSE: Well, I guess, Judge, [I am] certainly not planning to get into any

       calculations, but I think the timing of the alcohol consumption is important, and I don’t see

       why I couldn’t ask questions on that. Officer Lutz does on the video that the State is

       planning to introduce, so—



                                               -3-
2022 IL App (2d) 210032-U


               THE COURT: That’s not what they are asking about.

               THE DEFENSE: Well, if they are asking me for me to get into calculations to say

        that he would have been this BAC at this time based on this consumption, I have no

        intention of doing that.

               THE COURT: All right. That motion is granted.” (Emphases added.)

 ¶ 10                                          B. Trial

¶ 11    At trial, the State presented one witness, Lutz. It also played the 20-minute video, with

certain segments muted as set forth above.

¶ 12    Lutz testified that, on October 1, 2019, just after midnight, he was traveling north on Route

31 in McHenry County. He saw a black Saab SUV traveling south on Route 31. As Lutz

approached the Saab, he saw that its oncoming headlights “moved abruptly toward the center of

the roadway as if it was traveling in the middle of the road.” He saw the shift of the headlights,

but he did not see the car itself in the center of the road. Nevertheless, this concerned him enough

to perform a U-turn so that he could follow the Saab. The Saab was traveling at a high rate of

speed, so it took “a while” for Lutz to catch the Saab. As Lutz followed the Saab, he observed the

taillights of the vehicle swaying from side to side as if the vehicle were using the entire southbound

lane of travel. When a second vehicle approached from the north, the Saab “moved quickly” over

to the right and passed through the southbound solid white fog-line, so that it was traveling partially

on the paved shoulder area of the road. It traveled along the shoulder area for one or two car

lengths. After returning to the lane, it crossed over into the shoulder area a second time, for no

apparent reason. Shortly thereafter, it pulled into an office park. At this point, Lutz activated his

squad lights. The Saab circled around the parking lot until it again faced the entrance as though it

might go back onto Route 31. Lutz did not consider this a “normal” way to pull into a parking lot.



                                                 -4-
2022 IL App (2d) 210032-U


¶ 13   Due to the manner in which defendant circled around the parking lot, Lutz wanted to make

contact immediately. As such, Lutz exited his vehicle without grabbing his microphone. This first

interaction lasted approximately 15 seconds. Lutz then went back to his squad car and retrieved

his microphone. Lutz can be heard asking defendant for his driver’s license. Defendant stated that

he did not have it with him but immediately produced his insurance card. With this information,

Lutz was able to confirm that defendant had a valid driver’s license.

¶ 14   Lutz asked defendant why he pulled into the parking lot. First, defendant stated that he

wanted to smoke a cigarette. Then, unprompted, defendant said that he had “to be honest” with

Lutz: “I had a couple of drinks tonight.” Defendant denied seeing Lutz following him before he

pulled into the parking lot.

¶ 15   Lutz then informed defendant that he stopped him because he saw him crossing the lane

lines. Defendant responded, “I know.” Defendant then offered that he pulled into the parking lot

because he thought it would be a good time to pull over. Lutz asked defendant if he thought that

it was a good time to pull over because he had a few drinks. Defendant again stated that he would

“be honest” and the answer was “yes.”

¶ 16   Lutz asked defendant why he crossed the lane lines. Defendant answered that he had an

astigmatism; this made it difficult to see at night; and he should be wearing his glasses. Defendant

was unable to answer why he was not wearing his glasses, stating only, “you know ***.”

Defendant then said that he tended to drive to the left. However, Lutz noted that there was no

restriction on defendant’s driver’s license that required him to drive with glasses.

¶ 17   Lutz asked defendant where he had been coming from. Defendant answered that he had

been coming from his repair shop. He then volunteered that he had “three tonight *** right before




                                                -5-
2022 IL App (2d) 210032-U


I left.” Lutz asked, “three what,” and defendant answered that he had three “tall boys” of Pabst

Blue Ribbon. Lutz understood that tall boys were more than 12 ounces each.

¶ 18   Later, two patrol officers arrived as backup and Lutz asked defendant to step outside the

vehicle to continue the conversation. Lutz asked defendant to repeat some of the earlier stated

information. Defendant now stated that he pulled over to put on his glasses, not to smoke a

cigarette or because he had too much to drink. Defendant also stated that he had three tall boys

within four hours, ending at 11 p.m., not “right before” getting on the road.

¶ 19   Lutz informed defendant that, based on defendant’s traffic violations and defendant’s

admission to drinking, he was going to ask defendant to perform certain field sobriety tests.

Defendant interrupted, informing Lutz that he was going to leave his car in the parking lot and find

another way home, adding that would be “the wisest decision.” When Lutz asked defendant why

that would be the wisest decision, defendant paused and then answered, “because I had three

drinks.”

¶ 20   Lutz renewed his request for defendant to perform the field sobriety tests. Defendant

declined. Lutz asked defendant to rate his own level of intoxication on a scale of 1 to 10, and

defendant answered 2. When asked whether he felt drunk, defendant answered that he had a “slight

buzz,” and he felt like he “had a beer in [his] system.”

¶ 21   Lutz asked defendant a third time to perform the field sobriety tests. When defendant again

refused, Lutz asked defendant if he would be willing to recite the alphabet. Defendant accepted,

performing smoothly to the letter V, at which point he paused for six to seven seconds. He then

resumed with what sounded like “W, X, Y, R, Z.” Lutz told defendant he did not believe it would

be a good idea to let defendant continue driving home, reminding him that he “struggled” to

complete the alphabet. Defendant told Lutz that he was merely nervous.



                                                -6-
2022 IL App (2d) 210032-U


¶ 22   Finally, defendant provided more information about the timing of his drinking, first saying

that he finished drinking at 11 p.m., then offering that it was closer to midnight. Lutz stated that

he would ask defendant one more time if he wanted to take the field sobriety tests. Lutz explained

that he did not believe that defendant was driving poorly because he had forgotten his glasses but,

rather, because he drank too much alcohol. The field sobriety tests could help clear up the matter.

Defendant again declined to take the field sobriety tests, and Lutz placed defendant under arrest

for DUI.

¶ 23   Lutz further testified to his personal observations of defendant. Lutz detected a strong odor

of alcoholic beverage on defendant’s breath, immediately following the initial, 15-second

interaction.   Defendant’s speech was slurred and mumbled, and his eyes were glassy and

bloodshot. When defendant stood outside the vehicle, he alternated between standing with his feet

wide apart and pacing around. Lutz had the impression that defendant did this to maintain his

balance. Lutz also had the impression that defendant had difficulty putting his thoughts together.

¶ 24   Though not captured in the video, after reading defendant his Miranda rights, Lutz asked

defendant the date. Defendant “said something to the effect of like [9] and then 15 and then [9] or

15, [9] and then 15 again.” Again, it was October 1, 2019. Defendant also stated that it was a

Friday. In fact, it was a Tuesday.

¶ 25   During cross-examination, Lutz testified that he has been trained to detect DUIs. Over his

career, he has interacted with more than 1000 intoxicated persons. Lutz acknowledged that the

alphabet test was not a standard field sobriety test and that defendant reported being nervous after

having difficulty with the alphabet test. Had defendant performed the standard field sobriety tests,

Lutz would not have asked him to recite the alphabet.

¶ 26   As to defendant’s speech, the following exchange occurred:



                                               -7-
2022 IL App (2d) 210032-U


               “Q. *** You believe that the night you arrested [defendant] his speech was not

       understandable, correct?

               A. I was able to understand him. I said it was slurred and mumbled, but I was able

       to understand him.

                                                  ***

               Q. And, Lieutenant, his speech is reflected on the video, right?

               A. Correct.”

¶ 27   Lutz explained that he did not ask further questions about defendant’s astigmatism, because

he already understood the condition: “It’s a common problem within the United States.” In

addition, as he had previously testified, there was no restriction on his driver’s license based on

the astigmatism.

¶ 28   Lutz agreed that there is no correlation between the strength of the odor of alcoholic

beverage on a person and that person’s level of intoxication. An odor of alcoholic beverage merely

indicates that the person drank some amount of alcohol-based beverage.

¶ 29   Lutz also conceded several instances where defendant complied with traffic regulations

and demonstrated steady coordination. Defendant signaled with ordinary care before turning into

the parking lot. Defendant did not make a wide turn into the parking lot. After circling the lot,

defendant performed a clean, rather than a rolling, stop. Defendant produced his insurance card

without fumbling. When defendant exited the vehicle, he did not brace himself or lean on the

door. Although Lutz had testified that defendant had been driving at a high rate of speed, Lutz did

not record the specific rate.




                                               -8-
2022 IL App (2d) 210032-U


¶ 30   Defendant moved for a directed verdict. He argued, inter alia, that the video did not

support Lutz’s testimony that his speech was slurred. The trial court denied the motion, stating

that it believed the video corroborated “much of” Lutz’s testimony.

¶ 31   Defendant called one witness, his father, Jerry Blazek. Jerry testified that, when he picked

up his son from the police station, his son did not exhibit signs of intoxication. He loved his son,

but he was not willing to lie for him.

¶ 32   Following deliberation, the jury convicted defendant of DUI and improper lane usage.

Defendant filed a posttrial motion arguing: (1) “[t]he [c]ourt erred in not granting [defendant’s]

Miranda motion”; and (2) “[t]he government failed to prove [defendant] guilty beyond a

reasonable doubt.” Defendant does not point us to the trial court’s written order denying his

posttrial motion. Further, it does not appear that the motion was heard prior to the sentencing

hearing as originally planned. The trial court sentenced defendant as stated. Defendant now

appeals his conviction for DUI.

¶ 33                                      II. ANALYSIS

¶ 34   On appeal, defendant argues that the evidence was insufficient to support his conviction

for DUI. Defendant also challenges two of the trial court’s pretrial rulings: (1) the denial of

defendant’s motion to quash arrest and suppress the evidence; and (2) the granting of the State’s

motion in limine to bar the defense from eliciting statements concerning the metabolization of

alcohol without expert testimony. For the reasons that follow, the evidence was sufficient to

convict defendant of DUI. Defendant’s arguments concerning the trial court’s pre-trial rulings are

forfeited and are, in any event, without merit.

¶ 35                                      A. Sufficiency




                                                  -9-
2022 IL App (2d) 210032-U


¶ 36   In reviewing a challenge to the sufficiency of the evidence, the question is whether,

viewing the evidence in a light favorable to the prosecution, any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. People v. Collins, 214 Ill.

2d 206, 217 (2005). We will not reverse a criminal conviction unless the evidence is so improbable

or unsatisfactory that it creates a reasonable doubt of the defendant’s guilt. Id. Moreover, it is not

our role to retry the defendant or substitute our judgment for that of the trier of fact. Id. Rather,

we defer to the trier of fact on matters of witness credibility and the weight to be afforded to the

evidence. People v. Ross, 229 Ill. 2d 255, 272 (2008).

¶ 37   Section 11-501(a)(2) provides that “a person shall not drive or be in actual physical control

of any vehicle within this State while *** under the influence of alcohol.” 625 ILCS 5/11-

501(a)(2) (West 2018). “ ‘A person is under the influence of alcohol when, as a result of drinking

any amount of alcohol, his mental or physical faculties are so impaired as to reduce his ability to

think and act with ordinary care.’ ” People v. Gordon, 378 Ill. App. 3d 626, 631 (2007) (quoting

Illinois Pattern Jury Instructions, Criminal No. 23.29 (4th ed. 2000)). As such, the State need not

prove that a defendant was “completely incapacitated” or even highly impaired. See People v.

Tatera, 2018 IL App (2d) 160207, ¶ 29; People v. Phillips, 2015 IL App (1st) 131147, ¶¶ 20-21.

Stated simply, the State need only prove that, due to the consumption of alcohol, the defendant

was “incapable of driving safely.” People v. Morris, 2014 IL App (1st) 130512, ¶ 20.

¶ 38   Scientific testimony is not necessary to prove the offense of DUI. People v. Sturgess, 364

Ill. App. 3d 107, 115 (2006). The credible testimony of the arresting officer is alone sufficient to

sustain a conviction. Id. “An officer’s testimony as to the defendant’s appearance, speech, or

conduct, that the officer detected the odor of an alcoholic beverage on the defendant’s person, and

that the defendant failed a field sobriety test is all relevant evidence of the defendant’s mental and



                                                - 10 -
2022 IL App (2d) 210032-U


physical impairment.” Id. The trier of fact may consider a defendant’s refusal to submit to tests

as circumstantial evidence of consciousness of guilt. Morris, 2014 IL App (1st) 130512, ¶ 20

(referring to the breathalyzer test, specifically).

¶ 39    Defendant argues that the State failed to prove he was under the influence of alcohol. In

his view, the video does not show that his speech was slurred, and he points to the trial court’s

pretrial comment that it did not “hear any slurring, mumbling, bumbling, stumbling, or anything

else.” Defendant also argues that his improper lane usage was due to his astigmatism, not due to

intoxication, and he notes several instances where he complied with traffic regulations and

demonstrated steady coordination. Finally, defendant notes that he did not fail any field sobriety

tests, because he respectfully declined to take them.

¶ 40    Briefly, defendant takes the trial court’s pretrial comment out of context. The court made

the comment upon which defendant now relies when considering the State’s motion to play a 20-

second segment of the video in which defendant discusses a prior DUI to show defendant’s state

of intoxication. See supra, ¶ 8. In that segment specifically, the trial court stated it did not hear

defendant slur his speech. The court never stated that the entirety of the video failed to show

defendant speaking or moving as though intoxicated. In fact, when defendant argued in his motion

for a directed verdict that Lutz had exaggerated defendant’s poor speech and comportment, the

trial court disagreed, noting that it found the video supported “much of” Lutz’s testimony. We

note that, at oral argument, the State conceded that the video does not show defendant slur his

words, but the State maintained its position that the video shows defendant at times pause, search

for words, and appear confused.

¶ 41    As to whether defendant’s improper lane usage was due to astigmatism, the record does

not support that Lutz failed to explore an innocent explanation for defendant’s poor driving. Lutz



                                                 - 11 -
2022 IL App (2d) 210032-U


testified that he was familiar with astigmatism as a condition. He gave defendant an opportunity

to explain that his condition caused him to drive to the left. Lutz also testified that he did not feel

the need to further explore defendant’s claim of astigmatism, because defendant had no vision

restrictions on his driver’s license. In any case, while defendant’s assertion that he drove to the

left may have explained why he drove into the center of the lane toward oncoming traffic, it would

not have explained why he twice drove to the right along the shoulder of the road or why, during

other stretches, he drove from side to side within his lane. In this way, defendant’s alleged medical

condition is different than the medical condition of the defendant in People v. Motzko, 2017 IL

App (3d) 160154, ¶ 6, where that condition more directly implicated the field sobriety test at issue.

There, the officer failed to consider that the defendant was blind in one eye and had likely sustained

a head injury prior to administering the horizontal gaze nystagmus (HGN) test. Id.

¶ 42   Finally, we appreciate defendant’s stated instances of acceptable driving and steady

coordination. Defendant used his turn signal and, after circling the parking lot, he performed a

clean stop. However, these isolated instances do not preclude a rational trier of fact from finding

that defendant was under the influence of alcohol such that he was incapable of driving safely.

See Tatera, 2018 IL App (2d) 160207, ¶ 29 (evidence sufficient to convict defendant of DUI even

though he was able to exit his car unassisted and did not otherwise stumble). Indeed, the evidence

showed that defendant was not driving safely when Lutz decided to follow him. Lutz first

encountered defendant when defendant “moved abruptly” toward him in the oncoming lane. Lutz

performed a U-turn to follow defendant, but he did not immediately catch defendant because

defendant was traveling at a high rate of speed. Lutz then observed defendant overreact to the

presence of an oncoming vehicle by “moving quickly” to the shoulder, drive along the shoulder a

second time for no apparent reason, and intermittently sway within the boundaries of the lane.



                                                - 12 -
2022 IL App (2d) 210032-U


¶ 43   In addition, while defendant did not need to brace himself against the vehicle in order to

exit, defendant did alternate between standing with his feet far apart and pacing around. Lutz

interpreted defendant’s movements as an attempt to remain steady and the jury was free to accept

that interpretation. The video further corroborates Lutz’s testimony that defendant had lengthy

pauses in his speech, including a six-second pause while reciting the alphabet. Lutz reported that

defendant had glassy eyes and a strong odor of alcoholic beverage on his breath. Defendant

informed Lutz that he had three tall boys, i.e., alcoholic beverages exceeding 12 ounces each, as

soon as “right before” getting on the road. More importantly, defendant effectively informed Lutz

that he himself was uncertain of his ability to drive safely. He informed Lutz that he had pulled

over not because he saw Lutz following him, but because he had a few drinks. Defendant agreed

with Lutz that it would not be “wise” to continue driving home. Although he rated his level of

intoxication as a 2 on a scale from 1 to 10, defendant agreed that he had a “slight buzz” and that

he could feel that he had “beer in [his] system.” According to Lutz, defendant could not

communicate the date and he did not know the day of the week. Defendant mumbled something

to the effect that the date was “9” and “15,” presumably September 15, when the date was October

1. Defendant also stated that it was a Friday when it was a Tuesday. Finally, while it is true that

there was no evidence of intoxication derived from any of the recognized field sobriety tests,

defendant’s refusal to submit to the tests is circumstantial evidence of consciousness of guilt. See,

e.g., Morris, 2014 IL App (1st) 130512, ¶ 20.

¶ 44   The case relied upon by defendant, People v. Halerewicz, 2013 IL App (4th) 120388, ¶¶ 24-

25, is not a sufficiency case. Rather, in Halerewicz, the appellate court determined that, even if

the trial court erred in its response to a jury question concerning the definition of ordinary care,

there was no plain error because the evidence was not closely balanced. Id. The sufficiency cases



                                                - 13 -
2022 IL App (2d) 210032-U


cited by the State, in contrast, support our determination. In Tatera, for example, the defendant

committed a traffic violation by driving through a blocked portion of the road; provided inaccurate

answers to basic questions (stating that he was in Wisconsin when he was in Illinois); was easily

irritated and ultimately refused to perform a field sobriety test telling the officer to “just arrest

[him]”; and had glassy eyes and the odor of an alcoholic beverage but was able to exit his vehicle

unassisted and did not otherwise stumble or lose his balance. Tatera, 2018 IL App (2d) 160207,

¶¶ 6-10, 29. Similarly, here, as we have discussed, defendant committed a traffic violation by

crossing the lane lines, provided inaccurate answers to basic questions (such as the date and day

of the week), refused to perform field sobriety tests, did not ask the officer to arrest him but did

admit to drinking alcohol right before getting on the road, had glassy eyes and the odor of alcoholic

beverage, but did not have difficulty exiting his vehicle. The evidence in this case, in total, was

sufficient to support the jury’s determination that defendant was under the influence of alcohol

such that he could not drive safely.

 ¶ 45                                  B. Motion to Suppress

¶ 46    Defendant argues that the trial court erred in denying his motion to quash arrest and

suppress evidence, because Lutz did not have probable cause to arrest him. An officer has probable

cause to arrest when “the facts known to the officer at the time of the arrest are sufficient to lead a

reasonably cautious person to believe that the arrestee has committed a crime.” Motzko, 2017 IL

App (3d) 160154, ¶ 19. In reviewing the trial court’s ruling on a motion to suppress evidence,

mixed questions of law and fact are presented. People v. Pitman, 211 Ill. 2d 502, 512 (2004). We

review the trial court’s historical findings of fact according to the manifest-weight-of-the-evidence

standard. Id. However, our ultimate review of whether the evidence should be suppressed is

de novo. Id.



                                                - 14 -
2022 IL App (2d) 210032-U


¶ 47   We determine that defendant’s argument is forfeited. To preserve an alleged error,

defendant must object both at trial and in a written posttrial motion. See People v. Enoch, 122 Ill.

2d 176, 186 (1988); see also People v. Crosby, 231 Ill. 2d 262, 272 (2008) (as specifically applied

to a defendant who failed to raise the denial of his motion to suppress evidence based on lack of

probable cause in a written posttrial motion). Additionally, “[a] defendant may not argue on appeal

that a motion to suppress should have been granted for reasons not specified in the motion and not

argued in the trial court.” People v. Blankenship, 353 Ill. App. 3d 322, 324 (2004).

¶ 48   Here, the docket sheet indicates that defendant filed a motion to quash arrest and suppress

evidence. However, the heading and the substance of the filed document itself show that defendant

sought to suppress statements pursuant to section 114-11 of the Code. 725 ILCS 5/114-11 (West

2018) (allowing a defendant to move to suppress a confession that was not voluntarily given).

Moreover, at the hearing on the motion to suppress, defendant argued only that his incriminating

statements should be suppressed as involuntary based on Lutz’s alleged failure to timely issue a

Miranda warning, not because Lutz lacked probable cause to arrest. Similarly, in his written

motion for a new trial, defendant argued that the court erred in “not granting [his] Miranda

motion,” not that Lutz lacked probable cause to arrest.

¶ 49   As defendant did not argue at the hearing on the motion to suppress or in a written posttrial

motion that Lutz lacked probable cause to arrest, the issue is forfeited.

¶ 50                                    C. Motion in Limine

¶ 51   Defendant argues that the trial court erred in granting the State’s motion in limine to bar

the defense from eliciting testimony, questioning, or raising arguments concerning the

metabolization and/or absorption of alcohol without expert testimony.         Defendant does not

disagree that testimony concerning the metabolization and/or absorption of alcohol is a scientific



                                               - 15 -
2022 IL App (2d) 210032-U


matter which is admissible only if presented by a qualified expert. See Ill. R. Evid. 702 (eff. Jan.

1, 2011) (a witness must be qualified as an expert in order to testify to scientific, technical, or other

specialized knowledge that will aid the trier of fact); People v. Floyd, 2014 IL App (2d) 120507,

¶ 22 (specifically addressing the technique of retrograde extrapolation). Rather, he argues that the

trial court’s ruling improperly prevented Lutz from testifying as a lay witness as to his general

opinion on the question of defendant’s intoxication, such as by noting “when [defendant]

consumed alcohol, the time that elapsed between consumption and arrest, and his basic

understanding of how the body absorbs and metabolizes alcohol[.]” See Ill. R. Evid. 701 (eff.

Jan. 1, 2011) (a lay witness may testify to matters which are “(a) rationally based on the perception

of the witness, and (b) helpful to a clear understanding of the witness’s determination of the issue,

and (c) not based on scientific, technical, or other specialized knowledge within the scope of Rule

702”). We review a trial court’s grant of a motion in limine, including a decision on the

admissibility of lay or expert testimony, for an abuse of discretion. People v. Johnson, 2018 IL

App (1st) 140725, ¶ 58. A court abuses its discretion when its ruling is arbitrary, fanciful, or

unreasonable, such that no reasonable person would take the view adopted by the court. People v.

Edwards, 343 Ill. App. 3d 1168, 1183 (2003).

¶ 52    First, we note that defendant did not raise this issue in a posttrial motion, and it is, therefore,

forfeited. See Enoch, 122 Ill. 2d at 186. Forfeiture aside, defendant does not adequately explain

why Lutz should have been able to testify as a lay witness to his “basic understanding” of how a

body metabolizes alcohol. The metabolization of alcohol is a scientific matter and is admissible

only if presented by an expert (Floyd, 2014 IL App (2d) 120507, ¶ 22), and, so, we must summarily

reject this portion of defendant’s argument. To the extent that defendant means only that Lutz




                                                  - 16 -
2022 IL App (2d) 210032-U


should have been able to testify to the timing of defendant’s alcohol consumption, we address that

matter next.

¶ 53   The remainder of defendant’s argument mischaracterizes what occurred at the hearing on

the motion in limine. There, defendant stated that he did not see why he could not get into the

timing of the alcohol consumption. The trial court responded: “That’s not what they’re asking

about.” Thus, the trial court never precluded defendant from questioning Lutz about “when

[defendant] consumed alcohol [and] the time that elapsed between consumption and arrest[.]”

Indeed, Lutz did testify to defendant’s statements concerning the same. Lutz testified that

defendant reported drinking three tall boys, which Lutz understood to be greater than 12 ounces

each. Lutz further testified, and the video showed, that defendant answered, variably, that he

stopped drinking “right before” getting on the road, one hour before getting on the road, and two

hours before getting on the road.

¶ 54   The trial court’s ruling on the State’s motion in limine was not an abuse of discretion, and

it did not preclude defendant from eliciting the testimony he now—incorrectly—claims was not

admitted.

¶ 55                                   III. CONCLUSION

¶ 56   For the reasons stated, we affirm the judgment of the trial court.

¶ 57   Affirmed.




                                              - 17 -